Citation Nr: 1513200	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-30 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the June 1969, March 1972, and March 1991 rating decisions that denied service connection for depressive reaction with history of syncope (also claimed as nervous condition and nervous disorder).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  In a June 1969 rating decision, the RO denied service connection for depressive reaction with history of syncope because it found that the disability preexisted and was not aggravated by service.

2.  The correct facts as they were known at the time were not before the adjudicator and this undebatable error, had it not been made, would have manifestly changed the outcome based on the record and law that existed at the time of the June 1969 adjudication.


CONCLUSION OF LAW

The June 1969 rating decision that denied service connection for depressive reaction with history of syncope contained CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In an August 2008 Board decision, the Veteran was granted service connection for depressive reaction with history of syncope, effective November 19, 2002.  The Veteran contends that the RO committed CUE in its June 1969 rating decision denying the claim of service connection for depressive reaction with history of syncope.  For the reasons set forth below, the Board agrees.

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2014).  Here, a June 1969 rating action denied service connection for depressive reaction with history of syncope.  It is undisputed that the Veteran did not file a timely notice of disagreement (NOD) challenging the June 1969 determination.  If a Veteran does not file a timely NOD within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  Thus, the June 1969 decision became final.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claim.

The service treatment records contain a Physical Evaluation Board Report (PEBR), created in service in March 1969.  The Report found a primary diagnosis of depressive reaction was 1) not due to the Veteran's own misconduct; 2) was "incurred in the line of duty," and 3) "existed prior to entry, aggravated by service."  The law as it existed at the time of the June 1969 decision held that VA is bound by line of duty determinations made in service.  See 38 C.F.R. §§ 3.1(m), 3.104(b) (1969).

The June 1969 rating decision denied entitlement to service connection for depressive reaction with history of syncope, stating, "It was held that the condition had existed prior to service and had not been aggravated by active duty.  ...  [T]he Board concurs in the findings of the Service Department that disability was not aggravated by active duty."  The Board notes that a medical member of the rating board participated in the June 1969 determination.  At the time of the June 1969 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Here, however, the rating board relied on inaccurate facts in its decision, stating that the PEBR held and the Service Department found that the disability was not aggravated by duty, when in fact the PEBR found the exact opposite.  Thus, the correct facts, as they were known at the time, were not before the adjudicator and the first prong of the Russell test is satisfied.  

The June 1969 rating decision denied the claim of entitlement to service connection for depressive reaction with history of syncope because it "concurred" with the inaccurate statement that the Service Department found the disability was not aggravated by duty.  The RO's error in misstating the correct facts of record manifestly changed the outcome of the case.  Thus, the error is undebatable and, had it not been made, would have "manifestly changed the outcome" of the decision.  

Based on the record and law as it existed at the time the June 1969 final decision was issued, the Board finds that the June 1969 denial of entitlement to service connection for depressive reaction with history of syncope was clearly and unmistakably erroneous.  

As this finding grants service connection stemming from the original May 7, 1969 claim, the maximum benefit available has been awarded and discussion of whether there was CUE in the 1972 and 1991 decisions is moot.  Cf. Pirkl v. Shinseki, 718 F.3d 1379, 1385 (2013) (holding "that the regional office, in implementing the Board's finding of CUE, was required to consider the effects of that CUE finding on the legal and factual basis of the subsequent rating decisions.)


ORDER

The Veteran's appeal alleging CUE in the June 1969 RO decision denying service connection for depressive reaction with history of syncope is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


